Citation Nr: 1103577	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO. 08-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an effective date prior to prior to March 2, 
2005, for the grant of an increase from a 30 percent rating to a 
50 percent rating for post-traumatic stress disorder (PTSD).

2. Whether a written document dated October 20, 2004, should be 
construed as a valid and binding withdrawal of an appeal for a 
rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc. (PVA).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, by which the RO granted an increased 
evaluation of 50 percent for service-connected PTSD, effective 
from March 2, 2005. The Veteran seeks a rating of 50 percent, as 
opposed to the 30 percent rating currently in effect, for the 
period prior to March 2, 2005. The precise period for 
consideration will not be ascertained until further development 
and adjudication is accomplished as directed below.

As reflected on the title page of this decision, the Board also 
finds within its jurisdiction the matter of whether a written 
document dated on October 20, 2004, should be construed as a 
valid and binding withdrawal of an appeal for a rating in excess 
of 30 percent for PTSD. An RO letter decision as to this matter 
was issued in November 2004. A notice of disagreement was 
received from the Veteran in December 2004. As noted by the 
Veteran's current representative, PVA, a statement of the case 
was incorrectly issued in August 2005 to Disabled American 
Veterans (DAV), who no longer represented the Veteran at that 
time. See 38 C.F.R. § 20.608. 

The Board is obligated to accept the Veteran's February 2006 VA 
Form 9 as timely, noting in particular that the August 2005 
statement of the case was issued to the incorrect representative 
and was never reissued to PVA, the Veteran's then-and-current 
representative. Insofar as the August 2005 statement of the case 
was not issued to the Veteran's proper representative, it was 
issued in a manner inconsistent with the applicable statutory 
provision, 38 U.S.C.A. § 7105(d)(3)(1), so that the statutory 
sixty-day time period set forth by that law for the Veteran to 
response did not commence. Accordingly, the Board finds that the 
February 2006 VA Form 9 is timely and the matter of whether a 
written document dated on October 20, 2004, should be construed 
as a valid and binding withdrawal of an appeal for a rating in 
excess of 30 percent for PTSD falls within the Board's 
jurisdiction. 

The Board notes that the Veteran's February 2006 VA Form 9 
contains a request for a Board hearing, which was denied by the 
RO on the ostensible basis that the Form 9 was not timely 
received. As noted above, the Board has found that the February 
2006 VA Form 9 was timely received for the reason that it was in 
response to an August 2005 SOC that was never issued to the 
Veteran's correct representative. However, in a March 2008 VA 
Form 9, bearing the signature of the same Veteran's 
representative as the February 2006 VA Form 9, the Veteran 
indicated he did not want a Board hearing.

The record indicates that the Veteran suffers from heart 
disease and that he served in Republic of Vietnam during 
the Vietnam era. He has previously sought and been denied 
service connection for coronary artery disease. The matter 
of entitlement to presumptive service connection for 
ischemic heart disease based on exposure to certain 
herbicide agents, including Agent Orange, under VA 
regulations 38 C.F.R. §§ 3.307 and 3.309(e) as amended 
effective from August 31, 2010, is referred to the RO/AMC 
for appropriate action and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

By a VA Form 9 dated in March 2002 the Veteran perfected an 
appeal for a rating of 50 percent for PTSD, rated at that time as 
30 percent disabling. On the VA Form 9 he requested an RO 
hearing. The Decision Review Officer handling the case declined 
to schedule the hearing, as indicated by an informal written note 
to the Veteran's representative at that time, Disabled American 
Veterans (DAV). The Decision Review Officer wrote, "We do not 
request local hearings on the form 9. This is spelled out in the 
instructions to form 9." There is no indication in the claims 
file that the Veteran was informed that his request for an RO 
hearing had been denied.

In a November 2003 remand, the Board directed the Decision Review 
Officer to schedule the requested RO hearing if the Veteran still 
desired such a hearing. 

Upon remand, the hearing was scheduled for October 20, 2004, 
before the Decision Review Officer who had denied the Veteran's 
initial hearing request. The Veteran appeared for the hearing. On 
that day, an individual who had known the Veteran during his 
youth and knew him as an adult submitted a lay statement on 
behalf of the Veteran as to his observations regarding the 
Veteran's mental health. Also on that day was submitted a VA form 
21-4138, bearing the Veteran's signature, which includes the 
notation, likely not in the Veteran's handwriting, "I wish to 
W/D ALL ISSUES ON APPEAL." (Capitals in original.) The Board 
notes that there was only one issue on appeal at that time. 

On October 26, 2004, the RO received from the Veteran the first 
of several written statements received over the years asserting 
that he had been intimidated into withdrawing his appeal on 
October 20, 2004. He requested that his appeal be reinstated.
 
The Veteran's current representative, PVA, has alleged that an 
August 2005 statement of the case as to whether the Veteran's 
appeal was in fact withdrawn, as discussed in the introduction 
section of this decision, was intentionally sent by the Decision 
Review Officer to the wrong representative, DAV, as part of a 
years-long pattern of inappropriate and unprofessional behavior 
toward the Veteran by the Decision Review Officer. PVA has 
correctly noted that it was this same Decision Review Officer who 
denied the Veteran's initial RO hearing request in March 2002, 
and who was scheduled to conduct the hearing on October 20, 2004, 
pursuant to the Board's remand instructions.

The Board notes that a VCAA letter issued to the Veteran August 
2005 by the same Decision Review Officer was copied to PVA, the 
Veteran's correct representative. 

The allegations by PVA as to the conduct of the Decision Review 
Officer are detailed in a June 2007 RO hearing transcript in 
which a PVA representative attested to personal knowledge of 
Decision Review Officer's conduct as witnessed by him on October 
20, 2004, to include outside of the presence of the Veteran; and 
in a June 2007 letter from PVA, with an attached chronological 
case summary. 

The evidence received in June 2007, as described above, and 
additional evidence received thereafter, includes factual lay-
assertions relevant to whether a written document dated on 
October 20, 2004, should be construed as a valid and binding 
withdrawal of an appeal for a rating in excess of 30 percent for 
PTSD. As a result, issuance of a supplemental statement of the 
case with consideration of this evidence, received subsequent to 
the August 2005 statement of the case pertaining to this issue, 
is required. See 38 C.F.R. § 19.31.

Additionally, at the June 2007 RO hearing, the individual working 
for PVA in providing representation to the Veteran expressed 
willingness to provide sworn testimony as to certain 
circumstances relevant to this appeal. He indicated that he was 
an employee of VA on October 20, 2004, and spoke to the Decision 
Review Officer on that day, outside of the presence of the 
Veteran, regarding the Veteran's hearing scheduled for that day 
and the ostensible withdrawal of the Veteran's appeal by a 
document dated that day. 

The RO/AMC is requested to seek a written statement, preferably 
sworn or under oath, from the individual who represented the 
Veteran at his June 2007 RO hearing as to the events of October 
20, 2004, relevant to the Veteran's appeal, and any additional 
matters of which he may have personal knowledge relevant to the 
Veteran's appeal. See 38 U.S.C.A. § 5103A(a)-(c).

With respect to the claim for an earlier effective date for a 
rating of 50 percent for PTSD, pursuant to VA's duty to assist 
and in order to expedite handling of the matters on appeal 
without protracted and piecemeal development and adjudication, 
the RO/AMC must seek to obtain any medical evidence not 
previously obtained relevant to the nature and severity of the 
Veteran's PTSD for the period from February 2000 to March 2005, 
and obtain a VA medical opinion as to the nature and severity of 
the Veteran's PTSD from February 2000 to March 2005. See 38 
U.S.C.A. § 5103A(a)-(d); Chotta v. Peake, 22 Vet. App. 80 (2008); 
see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the 
duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a lack 
of medical evidence for the time period being considered).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who 
treated him for psychiatric disability during 
the period from February 2000 to March 2005.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the Veteran 
identifies. 

(b) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2. The RO/AMC must seek a written or 
transcribed statement, preferably sworn or 
under oath, from the individual who represented 
the Veteran at his June 2007 RO hearing, as to 
his personal knowledge of matters relevant to 
the issues on appeal. 

(a) This individual stated at the June 2007 
RO hearing that he was working for VA on 
October 20, 2004, and spoke with the Decision 
Review Officer outside of the presence of the 
Veteran regarding the Veteran's hearing 
request and the ostensible withdrawal of the 
Veteran's appeal by a document dated on 
October 20, 2004.

(b) The statement requested from the 
individual who represented the Veteran at his 
June 2007 RO hearing is to include any 
matters of which he has personal knowledge 
relevant to the Veteran's appeal as to 
whether a written document dated October 20, 
2004, should be construed as a valid and 
binding withdrawal of an appeal for a rating 
in excess of 30 percent for PTSD. 

3. Forward the claims file for a medical 
opinion as to the nature and severity of the 
Veteran's PTSD for the period from February 
2000 to March 2005. 

(a) This opinion must a include a 
discussion of any significant or 
substantial change in the nature or 
severity of the Veteran's PTSD from 
February 2000 to March 2005 and assignment 
of GAF scores, with a complete rationale, 
for discreet periods of time during which 
the Veteran's PTSD is found to have 
significantly or substantially worsened or 
improved.

(b) If the reviewing clinician finds that 
scheduling of an interview or examination 
with the Veteran would be useful in 
forming such an opinion, such an interview 
or examination must be scheduled.

(c) In all conclusions, the reviewing 
clinician must identify and explain the 
medical basis or bases, with 
identification of the evidence of record. 
The clinician is to specifically address 
in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine the nature and 
severity of the Veteran's PTSD for the 
period from February 2000 to March 2005. 

5. Readjudicate the issues on appeal. If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

